Citation Nr: 1220024	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for musculoskeletal chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of that hearing has been added to the claims file.  


FINDINGS OF FACT

The Veteran's musculoskeletal chest pain results in episodic pain of the left chest area, without underlying cardiac disability or other functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for musculoskeletal chest pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.73, Diagnostic Codes 5299, 5321 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In a June 2007 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in September 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In April 2012, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Moreover, during the April 2012 Board hearing, the undersigned explained the issue on appeal, and asked questions designed to elicit additional information or evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a compensable rating for his musculoskeletal chest pain.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's musculoskeletal chest pain is currently rated as noncompensable under Diagnostic Code 5399-5321.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5321 concerns Muscle Group XXI, the thoracic muscle group.  These muscles contribute to respiration.  A noncompensable rating is provided for slight impairment, a 10 percent rating is provided for moderate impairment, and a 20 percent rating is provided for moderately-severe or severe impairment.  38 C.F.R. § 4.73, Diagnostic Code 5321.  The Board must also consider evaluation of this service-connected disability under other analogous rating criteria.  

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  

A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. 

Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)

The Veteran was afforded a VA medical examination in April 2008.  The Veteran's service treatment records were reviewed by the examiner in conjunction with the examination.  He reported onset of chest pain in 1995.  His pain was in the left pericardium, and on examination the Veteran indicated an area approximately 2 cm medial to the left nipple.  This pain may occur several times per week, or may be absent for several months.  It lasted for between several minutes to several hours per episode.  No trigger event was noted.  The Veteran denied palpitations, lightheadedness, syncope, orthopnea, paroxysmal nocturnal dyspnea, peripheral edema, weakness, fatigue, or related impairment accompanying his chest pain.  He stated he could walk up to 5 miles without difficulty.  The examiner noted that the Veteran was afforded an electrocardiogram, exercise treadmill test, and perfusion study during service.  These were all within normal limits.  On physical examination, the Veteran was in no acute distress, and did not exhibit any obvious impairment.  His heart rate and rhythm were normal.  His cardiac sounds were described as "perfectly normal" by the examiner, without evidence of murmur, clicking, or other cardiac abnormality.  His lung fields were also clear, without wheezes, crackles, rubs, or rhonchi.  Multiple EKGs and chest X-rays within the Veteran's medical chart were also within normal limits.  Examination of the anterior chest wall revealed no redness, local heat, swelling, tenderness or instability.  The tissue around the reported focal point of the Veteran's pain was without tenderness, adhesion, elevation, depression, keloid formation, redness, local heat, or drainage.  The examiner found no evidence of ischemic heart disease, cardiac enlargement, or impairment of cardiac functioning.  The final impression was of musculoskeletal chest pain of the left anterior chest wall.  

The Veteran was next afforded a VA medical examination in September 2010.  The Veteran denied any hospitalization or use of medication related to his service-connected disability.  He also did not indicate any loss of work secondary to his musculoskeletal chest pain.  He again reported onset of chest pain, without underlying injury, in 1995.  His pain continued to be present in the left precordial area.  It was without a definite pattern, occurring both at rest and during exertion, while sitting or standing.  He denied any associated palpitations, diaphoresis, fatigue, shortness of breath, syncope, cyanosis, cough, nausea, vomiting, or edema of the feet.  Episodes occurred several times per week, but he could also experience an absence of episodes for a month or more.  Episodes lasted from 1.5 hours to all day.  His pain was from 6-8/10 in severity, with an occasional episode of pain at 9/10.  On physical evaluation, the Veteran was well-developed and well-nourished, in no acute distress.  His respiration and pulse rates were within normal limits.  Examination of the lungs was within normal limits, and chest examination indicated a normal sinus rhythm, without murmurs, gallops, rubs, or clicks.  No cardiomegaly was noted.  The peripheral vascular system was also without abnormality.  Peripheral pulses were within normal limits.  No tenderness was present in the abdomen.  A September 2010 chest X-ray indicated clear lungs and a heart normal in size.  The impression was of a normal chest.  The final diagnosis was of left-sided chest pain without any cardiac complications.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge.  He described his chest pain episodes as lasting from several minutes to an hour or more.  Episodes occurred on a weekly basis, according to the Veteran.  He denied receiving any specific recent treatment for this disability.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a compensable rating for the Veteran's musculoskeletal chest pain.  While the Veteran has given credible testimony regarding his episodic pain of the chest, he has not indicated any other functional impairment resulting therefrom.  His chest wall pain does not result in limitation of motion of any joint, loss of muscle strength, or other objective impairment.  Additionally, both the April 2008 and September 2010 VA examiners found no indication of any underlying cardiac impairment, and though the muscles of Muscle Group XXI aid respiration, the Veteran has not been found to have any respiratory impairment.  In light of these findings, the Board concludes the Veteran's impairment resulting from his musculoskeletal chest pain is no more than slight, and the preponderance of the evidence is therefore against a 10 percent or higher rating based on moderate, moderately-severe, or severe impairment.  Additionally, as the Veteran's musculoskeletal chest pain does not result in any cardiac, neurological, or other impairment, evaluation of this disability under other diagnostic criteria is not warranted at present.  Finally, because the Veteran's degree of impairment has remained at a consistent level during the pendency of this appeal, a staged rating is not warranted at the current time.  See Fenderson v. West, 12 Vet. App. 119 (1998).  

In considering the September 2010 VA examination report, the Board notes that the claims file was not made available to the examiner in conjunction with that examination.  Nevertheless, such review is not required in order to find an examination or opinion adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008)); see also VAOPGCPREC 20-95 (July 14, 1995) (noting that there is no general requirement that the claims file be reviewed prior to every VA examination, and listing circumstances in which the claims file should be reviewed prior to VA examination).  As the September 2010 examination report had full and accurate medical findings made in light of the Veteran's reported history, the Board finds this examination adequate.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a compensable rating for the Veteran's musculoskeletal chest pain.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  



ORDER

Entitlement to a compensable rating for musculoskeletal chest pain is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


